                          1 ROYAL F. OAKES (SBN 080480)
                            roakes@mail.hinshawlaw.com
                          2 MICHAEL A.S. NEWMAN (SBN 205299)
                            mnewman@hinshawlaw.com
                          3 Hinshaw & Culbertson LLP
                            633 West 5th Street, 47th Floor
                          4 Los Angeles, CA 90071-2043
                            Telephone: 213-680-2800
                          5 Facsimile: 213-614-7399
                          6 Attorneys for Defendant
                            METROPOLITAN LIFE INSURANCE COMPANY
                          7
                          8                   UNITED STATES DISTRICT COURT
                          9                  EASTERN DISTRICT OF CALIFORNIA
                        10 NAOMI RAMIREZ,                                 Case No. 2:17-cv-01561-KJM-
                        11                                                CKD
                                   Plaintiff,
                        12                                                (Honorable Kimberly J. Mueller)
                                 vs.
                        13 METROPOLITAN LIFE INSURANCE                    STIPULATION BY ALL
                                                                          PARTIES TO REQUEST A 60-
                        14 COMPANY  and FARMERS AGENTS                    DAY CONTINUANCE OF PRE-
                           GROUPS BENEFITS,                               TRIAL DEADLINES; ORDER
                        15             Defendants.                        Hearing Date: Not Set
                        16                                                Hearing Time: Not Set
                                                                          Courtroom: 3
                        17                                                Complaint Filed: July 27, 2017
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28             STIPULATION BY ALL PARTIES TO REQUEST A 60-DAY CONTINUANCE OF PRE-TRIAL
HINSHAW & CULBERTSON LLP
      633 West 5th Street                                                                       DEADLINES; ORDER
           47th Floor
  Los Angeles, CA 90071-2043                                                        Case No. 2:17-cv-01561-KJM-CKD
         213-680-2800                                                                               302916372v1 1005131
                         1           It is hereby stipulated by and between attorneys of record for all parties:
                         2
                         3           1.     On April 6, 2018 the Court in the above-entitled matter established the
                         4     following deadlines: The expert designation deadline was December 7, 2018; the
                         5     rebuttal expert designation deadline, and the percipient discovery deadline, were both
                         6     January 7, 2019; and, the last day on which a dispositive motion may be heard was
                         7     February 22, 2018.
                         8           2.     On December 7, 2018, following submission of a request by the parties
                         9     to the Court for a continuance of deadlines in order to pursue settlement prospects,
                       10      the Court set the expert witness designation deadline as March 7, 2019, the rebuttal
                       11      expert designation and percipient discovery cutoff as April 8, 2019, and the last day
                       12      for hearings on dispositive motions as May 31, 2019.
                       13            3.     Although the parties have diligently conducted discovery, they wish to
                       14      attend a mediation session without engaging in extensive discovery and possible
                       15      motion practice required by the existing deadlines. A mediation session will take
                       16      place on March 12, 2019, at the Sacramento, California office of mediator Douglas
                       17      de Vries.
                       18            4.     The parties thus request respectfully request the continuance of the above
                       19      deadlines by an additional 60 days, or to any dates thereafter convenient with the
                       20      Court's calendar, to permit the parties to pursue settlement possibilities, and to avoid
                       21      the necessity of extensive deposition testimony and possible motion practice.
                       22
                               DATED: January 31, 2019                        HINSHAW & CULBERTSON LLP
                       23
                       24                                              By: /s/ Royal F. Oakes
                                                                           ROYAL F. OAKES
                       25                                                  MICHAEL A.S. NEWMAN
                                                                           Attorneys for Defendant
                       26                                                  METROPOLITAN LIFE INSURANCE
                                                                           COMPANY
                       27
                       28                                                 1
                                            STIPULATION BY ALL PARTIES TO REQUEST A 60-DAY CONTINUANCE OF PRE-TRIAL
HINSHAW & CULBERTSON LLP                                                                             DEADLINES; ORDER
      633 West 5th Street
           47th Floor                                                                    Case No. 2:17-cv-01561-KJM-CKD
  Los Angeles, CA 90071-2043
         213-680-2800                                                                                    302916372v1 1005131
                         1
                         2     DATED: January 31, 2019                     ORTIZ LAW GROUP, P.C.
                         3
                                                                    By: /s/ Nolan Berggren
                         4                                              JESSE ORTIZ
                                                                        NOLAN BERGGREN
                         5                                              Attorneys for Plaintiff
                                                                        NAOMI RAMIREZ
                         6
                         7
                         8
                         9
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28                                              2
                                          STIPULATION BY ALL PARTIES TO REQUEST A 60-DAY CONTINUANCE OF PRE-TRIAL
HINSHAW & CULBERTSON LLP                                                                           DEADLINES; ORDER
      633 West 5th Street
           47th Floor                                                                  Case No. 2:17-cv-01561-KJM-CKD
  Los Angeles, CA 90071-2043
         213-680-2800                                                                                  302916372v1 1005131
                         1                                               ORDER
                         2           Good cause appearing therefor, the Court orders the existing pretrial dates and
                         3     deadlines extended, as follows:
                         4           1.    Designation of expert witnesses: May 7, 2019.
                         5           2.    Designation of rebuttal expert witnesses and percipient discovery cut
                         6     off: June 8, 2019.
                         7           3.    Last day for hearings on dispositive motions: August 9, 2019 at
                         8     10:00 a.m. in Courtroom No. 3.
                         9     DATED: February 5, 2019.
                       10
                       11                                                 UNITED STATES DISTRICT JUDGE
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28                                                1
                                            STIPULATION BY ALL PARTIES TO REQUEST A 90-DAY CONTINUANCE OF PRE-TRIAL
HINSHAW & CULBERTSON LLP                                                                             DEADLINES; ORDER
      633 West 5th Street
           47th Floor                                                                    Case No. 2:17-cv-01561-KJM-CKD
  Los Angeles, CA 90071-2043
         213-680-2800                                                                                    302916372v1 1005131
